Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of May 26, 2015 (this “Agreement”), by
and between SFX Entertainment, Inc., a Delaware corporation (the “Company”),
Sillerman Investment Company III LLC, a Delaware limited liability company and
Robert F. X. Sillerman (herein individually as a “Stockholder” and, together, as
the “Stockholders”).  The Company and the Stockholders are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS:

 

WHEREAS, as of the date hereof, each Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) set forth opposite each Stockholders’
name on Schedule I attached hereto (such shares of Common Stock (except as
otherwise indicated on Schedule I), together with any other shares of Common
Stock the voting power over which the Stockholders acquire during the period
from and including the date hereof through and including the date on which this
Agreement is terminated in accordance with its terms (such period, the “Voting
Period”), are collectively referred to herein as the “Subject Shares” of such
Stockholder);

 

WHEREAS, the Company, SFXE Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), and SFXE Acquisition LLC, a Delaware limited liability company
(“Purchaser”), propose to enter into an Agreement and Plan of Merger, dated as
of the date hereof (as the same may be amended, supplemented or otherwise
modified from time to time, the “Merger Agreement”), pursuant to which Merger
Sub will merge with and into the Company, with the Company surviving the merger
(the “Merger”); and

 

WHEREAS, as a condition to the willingness of the Company to enter into the
Merger Agreement, and as an inducement and in consideration therefor, each
Stockholder is executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, intending to be legally bound hereby, the Company and the
Stockholders hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1        Capitalized Terms.  For purposes of this Agreement,
capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Merger Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1        Agreement to Vote the Subject Shares.  Subject to
Section 2.3, Section 2.4 and Section 2.5, each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of the Company (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of the Company, each Stockholder shall, if a meeting is held, appear at the
meeting, in person or by proxy, or otherwise cause its Subject Shares to be
counted as present thereat for purposes of establishing a quorum, and shall vote
or consent (or cause to be voted or consented), in person or by proxy, its
Subject Shares (a) in favor of the adoption of the Merger Agreement and approval
of the Merger and the other transactions contemplated by the Merger Agreement
(and any actions required in furtherance thereof), (b) against any action,
proposal, transaction or agreement that would result in a breach in any respect
of any covenant, representation or warranty or any other obligation or agreement
of the Company contained in the Merger Agreement or of the Stockholders
contained in this Agreement, (c) in favor of the adoption of a Definitive
Transaction Agreement providing for a Superior Proposal (entered into
substantially concurrently with the termination of the Merger Agreement pursuant
to Section 8.1(c)(i)) that is an Acceptable Transaction, and (d) against the
following actions or proposals (other than the transactions contemplated by the
Merger Agreement):  (i) any proposal in opposition to approval of the Merger
Agreement or in competition with or materially inconsistent with the Merger
Agreement; and (ii) any other action or proposal involving the Company or any
Company Subsidiary that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect the
transactions contemplated by the Merger Agreement or could reasonably be
expected to result in any of the conditions to the Company’s obligations under
the Merger Agreement not being fulfilled.  Subject to Section 2.5, each
Stockholder agrees not to, and shall cause its Representatives not to, enter
into any agreement, commitment or arrangement with any Person the effect of
which would be inconsistent with or violative of the provisions and agreements
contained in this Article II. “Acceptable Transaction” means a transaction
(a) that by its terms each of the Stockholders would receive at closing thereof
for each of their respective Subject Shares (and each share of Company Stock
subject to their respective Company Restricted Stock Awards and Company Options)
cash consideration in an amount, or freely tradable (unrestricted) securities
listed on a national securities exchange with a trading value at the time of
closing of such transaction, exceeding the Minimum Amount (less in the case of
Company Options the per share exercise price thereof) and no less than the
consideration per share payable to other holders of Company Stock, and (b) that
is reasonably likely to be consummated within six months of the execution of a
definitive agreement with respect to such transaction.  “Minimum Amount” means
the amount of the Per Share Cash Consideration plus an amount equal to 2.5% of
the Per Share Cash Consideration.

 

Section 2.2        Effect of Intervening Event Change of Recommendation, Company
Adverse Recommendation Change.  For the avoidance of doubt, the each Stockholder
agrees that, during the Voting Period, the obligations of each Stockholder
specified in Section 2.1 shall not be affected by any (a) Intervening Event
Change of Recommendation, or (b) Company Adverse Recommendation Change.

 

2

--------------------------------------------------------------------------------


 

Section 2.3            Grant of Irrevocable Proxy.  Each Stockholder hereby
appoints the Company and any designee of the Company, and as each Stockholder’s
agent, proxy and attorney-in-fact, with full power of substitution and
resubstitution in the premises, to vote or act by written consent during the
Voting Period with respect to any and all of the Subject Shares in accordance
with Section 2.1, in each case subject to the receipt of any Requisite
Regulatory Approvals, if required.  Each Stockholder shall promptly cause a copy
of this Agreement to be deposited with the Company at its principal place of
business.  Each Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. 
Each Stockholder affirms that the irrevocable proxy set forth in this Article II
is given in connection with, and in consideration of, the execution of the
Merger Agreement, and that such irrevocable proxy is given to the Company by
each Stockholder to secure the performance of the duties of each Stockholder
under this Agreement.

 

Section 2.4            Nature of Irrevocable Proxy.  The proxy and power of
attorney granted pursuant to Section 2.3 to the Company by each Stockholder
shall (a) be irrevocable during the term of this Agreement, (b) be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy,
(c) revoke any and all prior proxies and powers of attorney granted by each
Stockholder with respect to the Subject Shares and (d) not give any subsequent
proxy or power of attorney with respect to the Subject Shares, other than a
proxy solicited by the Proxy Statement to the extent necessary to permit each
Stockholder to comply with Section 2.1.  The power of attorney granted by each
Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of each Stockholder and shall be
binding upon the heirs, personal representatives, successors or assigns of each
Stockholder.  The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.  It is agreed that the Company and any
designee of the Company shall use the irrevocable proxy granted hereby only in
accordance with applicable Law.  For the avoidance of doubt, the vote of the
Company or any designee of the Company shall control in any conflict between the
vote by the Company or any designee of the Company of the Subject Shares and any
other vote by Stockholder of the Subject Shares.

 

Section 2.5            Action in Stockholder Capacity Only.  The Parties
acknowledge that this Agreement is entered into by each Stockholder in his or
its capacity as an owner of Subject Shares and that nothing in this Agreement
shall in any way restrict or limit any Stockholder from taking or authorizing
any action or inaction in his or its capacity as a director, officer or other
fiduciary of the Company.  Further, nothing in this Agreement shall be construed
to impose any obligation or limitation on votes or actions taken by any
director, officer, general partner, member, employee, agent or other
representative (collectively, “Representatives”) of Stockholder in his or her
capacity as a director or officer of the Company.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

COVENANTS

 

Section 3.1            Generally.

 

(a)           Each Stockholder agrees that during the Voting Period, except as
contemplated by the terms of this Agreement, it shall not, and shall cause its
Representatives not to, without the Company’s prior written consent, (i) sell
(including short sales), transfer, tender, assign or otherwise dispose of
(including by gift) (collectively, a “Transfer”) of any or all of the Subject
Shares (other than pursuant to a foreclose on such Subject Shares pursuant to a 
bona fide lien or encumbrance on the Subject Shares; (ii) grant any proxies or
powers of attorney with respect to any or all of the Subject Shares that would
permit any action to be taken with respect to the Subject Shares in
contravention of Section 2.1, 2.3 or 2.4; or (iii) take any action that would
have the effect of preventing, impeding, interfering with or adversely affecting
such Stockholder’s ability to perform its obligations under this Agreement,
provided that it is understood that the pledge of any of the Subject Shares
shall not be deemed to be a violation of this Section 3.1(a).

 

(b)           In the event of a stock dividend or distribution, or any change in
the Common Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction.

 

Section 3.2            Standstill Obligations of the Stockholder.  Each
Stockholder covenants and agrees with the Company that, during the Voting
Period:

 

(a)           Such Stockholder shall not, nor shall such Stockholder permit any
of its Representatives to, nor shall such Stockholder act in concert with or
permit any of its Representatives to act in concert with any Person to make, or
in any manner participate in, directly or indirectly, a “solicitation” of
“proxies” or consents (as such terms are used in the rules of the SEC) or powers
of attorney or similar rights to vote, or seek to advise or influence any Person
with respect to the voting of, any shares of Common Stock in connection with the
Merger or the Merger Agreement, other than to (i) recommend that stockholders of
the Company vote in favor of adoption of the Merger Agreement, the Merger and
the other transactions contemplated by the Merger Agreement and any actions in
furtherance thereof, and (ii) take any other action to the extent consistent
with Section 2.1 of this Agreement.

 

(b)           Such Stockholder shall not, nor shall such Stockholder permit any
Representative of such Stockholder to, nor shall such Stockholder act in concert
with or permit any Representative of such Stockholder to act in concert with any
Person to, deposit any of the Subject Shares in a voting trust or subject any of
the Subject Shares to any arrangement or agreement with any Person with respect
to the voting of the Subject Shares, in each case that would be inconsistent
with such Stockholder’s obligations under Section 2.1 of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 3.3        Appraisal Rights.  Each Stockholder agrees not to seek
appraisal or assert any rights of dissent from the Merger that it may have under
Section 262 of the DGCL (or otherwise) and, to the extent permitted by
applicable Law, each Stockholder hereby waives any rights of appraisal or rights
to dissent from the Merger that it may have under Section 262 of the DGCL.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Each Stockholder hereby represents and warrants to the Company as follows:

 

Section 4.1            Binding Agreement.  Each Stockholder (a) if a natural
person, is of legal age to execute this Agreement and is legally competent to do
so and (b) if not a natural person, (i) is a corporation, limited liability
company or partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by each Stockholder has
been duly authorized by all necessary corporate, limited liability or
partnership action on the part of such Stockholder.  This Agreement, assuming
due authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of Stockholder, enforceable against each
Stockholder in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditor’s rights, and to general equitable principles).

 

Section 4.2        Ownership of Shares.  Schedule I sets forth opposite each
Stockholder’s name the number of shares of Common Stock over which such
Stockholder has record and beneficial ownership as of the date hereof.  As of
the date hereof, except as set forth on Schedule I, each Stockholder is the
lawful owner of the shares of Common Stock denoted as being owned by such
Stockholder on Schedule I, and has the sole power to vote or cause to be voted
such shares.  Except as set forth on Schedule I, each Stockholder does not own
or hold any right to acquire any additional shares of any class of capital stock
of the Company or other securities of the Company or any interest therein or any
voting rights with respect to any securities of the Company other than the
Subject Shares.   Except as provided for in the Merger Agreement, there are no
claims for finder’s fees or brokerage commissions or other like payments in
connection with this Agreement or the transactions contemplated hereby for which
the Company or its Subsidiaries will be responsible (absent the consummation of
the Merger)  as a result of arrangements made by the Stockholders.

 

Section 4.3            No Conflicts.

 

(a)           No filing with any Governmental Authority, and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by each Stockholder and the consummation by each Stockholder of the
transactions contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

(b)           None of the execution and delivery of this Agreement by each
Stockholder, the consummation by each Stockholder of the transactions
contemplated hereby or compliance by each Stockholder with any of the provisions
hereof shall (i) conflict with or result in any breach of the organizational
documents of such Stockholder, as applicable, (ii) result in, or give rise to, a
violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
such Stockholder is a party or by which such Stockholder or any of the Subject
Shares or such Stockholder’s assets may be bound, or (iii) violate any
applicable Order, writ, injunction, decree, judgment, statute, rule or
regulation, except for any of the foregoing as could not reasonably be expected
to impair such Stockholder’s ability to perform its obligations under this
Agreement.

 

Section 4.4            Reliance by the Company.  Each Stockholder understands
and acknowledges that the Company is entering into the Merger Agreement in
reliance upon the execution and delivery of this Agreement by the Stockholders.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to each Stockholder as follows:

 

Section 5.1            Binding Agreement. The Company is a Delaware corporation
duly organized and validly existing under the laws of the jurisdiction of its
organization.  The Company has all necessary corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by the Company have been
duly authorized by all necessary corporate action on the part of the
Company.  This Agreement, assuming due authorization, execution and delivery
hereof by Stockholder, constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 5.2            No Conflicts.

 

(a)           No filing with any Governmental Authority, and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby.

 

(b)           None of the execution and delivery of this Agreement by the
Company, the consummation by the Company of the transactions contemplated hereby
or compliance by the Company with any of the provisions hereof shall
(i) conflict with or result in any breach of the organizational documents of the
Company, (ii) result in, or give rise to, a violation or breach of or a default
under any of the terms of any material contract, understanding, agreement or
other instrument or obligation to which the Company is a party or by which the
Company or any of its assets may be bound, or (iii) violate any applicable
Order, writ, injunction, decree, judgment,

 

6

--------------------------------------------------------------------------------


 

statute, rule or regulation, except for any of the foregoing as could not
reasonably be expected to impair the Company’s ability to perform its
obligations under this Agreement.

 

Section 5.3            Reliance by the Stockholders.  The Company understands
and acknowledges that the Stockholders are entering into this Agreement in
reliance upon the execution and delivery of the Merger Agreement by the Company.

 

ARTICLE VI

TERMINATION

 

Section 6.1            Termination.  This Agreement shall automatically
terminate, and neither the Company nor any of the Stockholders shall have any
rights or obligations hereunder and this Agreement shall become null and void
and have no effect upon the earliest to occur of (a) the mutual written consent
of the Company and the Stockholders, (b) the Effective Time or (c) the date of
termination of the Merger Agreement in accordance with its terms; provided that
if the Company enters into a Definitive Transaction Agreement providing for a
Superior Proposal (entered into substantially concurrently with the termination
of the Merger Agreement pursuant to Section 8.1(c)(i)) that is an Acceptable
Transaction, the Stockholders’ obligation to vote in favor of the adoption of
such Definitive Transaction Agreement shall remain in effect (but only so long
as such agreement remains in not terminated or amended) until the earlier of
(i)  a stockholder vote with respect to such agreement, and (ii) the six month
anniversary of the execution of such agreement.  The termination of this
Agreement shall not prevent any Party hereunder from seeking any remedies (at
law or in equity) against another Party hereto or relieve such Party from
liability for such Party’s breach of any terms of this
Agreement.  Notwithstanding anything to the contrary herein, the provisions of
Article VII (other than Section 7.2) shall survive the termination of this
Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1            Publication.  Each Stockholder hereby permits the Company
and the Company to publish and disclose in any forms, schedules or other
documents to be filed with the SEC (including the Proxy Statement) such
Stockholder’s identity and ownership of the Subject Shares and the nature of its
commitments, arrangements and understandings pursuant to this Agreement.

 

Section 7.2            Further Assurances.  From time to time, at the other
Party’s request and without further consideration, each Party shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate the transactions contemplated by
this Agreement.

 

Section 7.3            Fees and Expenses.  Except as set forth in the Merger
Agreement, each of the Parties shall be responsible for its own fees and
expenses (including, without limitation, the fees and expenses of investment
bankers, accountants and counsel) in connection with the entering into of this
Agreement and the consummation of the transactions contemplated hereby and by
the Merger Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 7.4            Amendments, Waivers, etc. This Agreement may not be
amended, changed, supplemented, waived or otherwise modified, except upon the
execution and delivery of a written agreement executed by each of the Parties
hereto.  The failure of any Party hereto to exercise any right, power or remedy
provided under this Agreement or otherwise available in respect hereof at law or
in equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 7.5            Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given when delivered (a) in person, (b) by facsimile with confirmation
of transmission by the transmitting equipment, or (c) by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses or facsimile numbers or at such other addresses or
facsimile numbers as shall be specified by the Parties by like notice:

 

If to the Company:

SFX Entertainment, Inc.

 

902 Broadway, 15th Floor

 

New York, New York 10010

 

Attention: Richard Rosenstein

 

Fax No.: (646) 417-7393

 

 

 

with a copy to:

 

 

 

Steptoe & Johnson LLP

 

1114 Avenue of the Americas

 

New York, NY 10036

 

Attention: Michael J.W. Rennock

 

Fax No.: (212) 506-3950

 

 

If to Stockholder:

Sillerman Investment Company III LLC

 

902 Broadway

 

New York, NY 10010

 

Attn: Robert F. X. Sillerman

 

 

 

with a copy to:

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Philip Richter and Abigail Bomba

 

Fax No.: (212) 859-4000

 

Section 7.6            Headings.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 7.7            Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

Section 7.8            Entire Agreement; Assignment.  This Agreement (together
with the Merger Agreement, to the extent referred to herein, and Schedule I)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof.  This Agreement shall not be assigned by operation of law or otherwise
without the prior written consent of the other Party, except that the Company
may assign all or any of its rights and obligations hereunder to any direct or
indirect wholly-owned Subsidiary of the Company.

 

Section 7.9            Parties in Interest.  This Agreement shall be binding
upon and inure solely to the benefit of each Party hereto, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any rights, benefits or remedies of any nature whatsoever under or by
reason of this Agreement.

 

Section 7.10          Interpretation.  When a reference is made to an Article,
Section or Schedule, such reference shall be to an Article, Section or Schedule
of or to this Agreement unless otherwise indicated.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  Unless the context
requires otherwise, words using the singular or plural number also include the
plural or singular number, respectively, and the use of any gender herein shall
be deemed to include the other genders.  The terms “hereof,” “herein,” “hereby,”
“hereto” and derivative or similar words refer to this entire Agreement.  The
word “or” shall not be exclusive.  This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting or causing any instrument to be drafted.

 

Section 7.11          Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware.

 

Section 7.12          Specific Performance; Jurisdiction.  The Parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in the
Court of Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction over such matter is vested in the federal courts, any court of the
United States located in the State of Delaware, this being in addition to any
other remedy to which such Party is entitled at law or in equity.  In addition,
each of the Parties hereto (a) consents to

 

9

--------------------------------------------------------------------------------


 

submit itself to the personal jurisdiction of the Court of Chancery of the State
of Delaware or any court of the United States located in the State of Delaware
in the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (c) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Court of Chancery of the State of Delaware or, if under
applicable law exclusive jurisdiction over such matter is vested in the federal
courts, any court of the United States located in the State of Delaware and
(d) consents to service being made through the notice procedures set forth in
Section 7.5.  Each of the Stockholder and the Company hereby agrees that service
of any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth in Section 7.5 shall be effective service of
process for any proceeding in connection with this Agreement or the transactions
contemplated hereby.

 

Section 7.13          Waiver of Jury Trial.  EACH PARTY HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY TRANSACTION-RELATED PROCEEDING.

 

Section 7.14          Counterparts.  This Agreement may be executed by facsimile
or other electronic means in two or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.

 

Section 7.15          No Partnership, Agency or Joint Venture.  This Agreement
is intended to create a contractual relationship between Stockholder, on the one
hand, and the Company, on the other hand, and is not intended to create, and
does not create, any agency, partnership, joint venture or any like relationship
between or among the parties hereto.  Without limiting the generality of the
foregoing sentence, each Stockholder (a) is entering into this Agreement solely
on its own behalf and shall not have any obligation to perform on behalf of any
other holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable Law.  To the knowledge of each Stockholder, such Stockholder is
not affiliated with any other holder of Common Stock entering into a voting
agreement with the Company in connection with the Merger Agreement and has acted
independently regarding its decision to enter into this Agreement and regarding
its investment in the Company.

 

[Signature page to Voting and Support Agreement follows.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and each Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name:  Richard Rosenstein

 

 

Title:  Chief Financial Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Robert F.X. Sillerman

 

Robert F.X. Sillerman

 

 

 

 

 

Sillerman Investment Company III LLC

 

 

 

 

 

By:

/s/ Robert Sillerman

 

 

Name:  Robert F.X. Sillerman

 

 

Title:  Manager and Sole Member

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Ownership of Common Stock

 

Stockholder

 

Number of Shares

Robert F. X. Sillerman

 

·      As of the date hereof, Mr. Sillerman holds 2,701,000 shares of Common
Stock subject to nominee agreements; such shares shall not be considered Subject
Shares from and after the time such shares are requested by the beneficiaries
thereof and the transfer of such shares to the beneficiary thereof shall not
constitute a violation of this Agreement.

 

·      Mr. Sillerman beneficially owns shares of Common Stock subject to
options.  Mr. Sillerman cannot vote such shares unless and until he exercises
such options; nothing in this Agreement shall be interpreted as requiring Mr.
Sillerman to exercise such options or vote the shares subject to such options
prior to the exercise thereof. The options are subject to forfeiture in
accordance with the terms thereof

 

·      Mr. Sillerman holds 1,333,000 shares of restricted Common Stock, which
are subject to forfeiture in accordance with the terms thereof.

 

 

 

Sillerman Investment Company III LLC (“SIC”).  Mr. Sillerman is the sole member
and manager of SIC and is deemed the beneficial owner of the shares held by SIC

 

29,960,263 shares of Common Stock

 

--------------------------------------------------------------------------------